DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates et al. (US 2017/0057725) (hereinafter Bates).
Regarding Claim 1

	Bates teaches a resin-made container (below – Fig. 1) comprising: a neck portion (16) having an opening; a tubular body portion (12); and a bottom portion (18) sealing one end side of the body portion, wherein the bottom portion includes: a ground contact portion (Fig. 4, the portion shown between reference number 110 and 132 – i.e. 110 [Wingdings font/0xE0] 132) provided on an outer circumferential portion of the body portion; and a raised bottom portion (Fig. 4, 128 [Wingdings font/0xE0] 116) provided on an inner side of the ground contact portion, wherein the raised bottom portion 


    PNG
    media_image1.png
    680
    498
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    517
    769
    media_image2.png
    Greyscale


Regarding Claim 2

	Bates teaches a rising portion (Fig. 4, 138 [Wingdings font/0xE0] 132) forming an inner surface of the ground contact portion is provided with a step portion (Fig. 4, 136 [Wingdings font/0xE0] 132) extending in a direction intersecting the body portion, the step portion being continuously provided over a circumferential direction.

Regarding Claim 4

	Bates teaches the raised bottom portion (Fig. 4, 128 [Wingdings font/0xE0] 116) is formed such that, when filling the container with a content, sealing the opening, and performing high-temperature sterilization at a predetermined temperature, a first corner portion (shown at 128/R4) formed by the connection portion and the ground contact portion is bent and displaced toward an outer side of the body portion as the internal pressure rises (shown as D), as can be seen in Fig. 5 below (Paragraph [0042] and [0051]).

    PNG
    media_image3.png
    497
    727
    media_image3.png
    Greyscale


Regarding Claim 5

	Bates teaches the raised bottom portion (Fig. 4, 128 [Wingdings font/0xE0] 116) is formed such that a second corner portion (shown at 122) formed by the connection portion (Fig. 4, 128[Wingdings font/0xE0] 122) and the recessed portion (Fig. 4, 118 [Wingdings font/0xE0] 116) is bent as the first corner portion (shown at 128) is bent (shown as D), as can be seen in Fig. 5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates as applied to claim 1 above.
Regarding Claim 3

Bates teaches all the limitations of claim 1 as shown above. Bates further appears to teach a ratio of a height of the ground contact portion to a diameter of the raised bottom portion is in a range of 0.09 to 0.25. Based on the configuration shown in Fig. 4, above, Bates appears to teach a ratio of about 0.10.
However Bates does discloses specific dimensions of the respective areas.  At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a ratio of a height of the ground contact portion to a diameter of the raised bottom portion in a range of 0.09 to 0.25 in order to ensure the raised bottom portion had the appropriate clearance in order to undergo the required expansion and contraction when in use.  Applicant has not disclosed that of a height of the ground contact portion to a diameter of the raised bottom portion being in a range of 0.09 to 0.25 provides an advantage, is used for a particular purpose or solves a stated problem. It would have been obvious to adjust the height of the ground contact portion and diameter of the raised bottom portion, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                         

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733